Citation Nr: 1230350	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  11-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a skin disability, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from October 1954 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO denied service connection for facial burns due to exposure to ionizing radiation and for a liver condition.  The Veteran filed a notice of disagreement (NOD) in May 2009.  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2011.

In July 2012, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision on the claim for service connection for a liver disability is set forth below.  The claim for service connection for a skin disability, claimed as due to exposure to ionizing radiation, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the record reflect assessments that the Veteran has a fatty liver, there is no competent medical evidence even suggesting that the Veteran has any underlying  liver disease or disability. 



CONCLUSION OF LAW

The criteria for service connection for a liver disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a January 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted..  The May 2009 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the January 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records as well as post-service VA treatment records.  Also of record and considered in connection with the claims are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim  herein decided, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a liver disability.  However, as will be discussed below, given the facts pertinent to the claim, no such examination or medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO,  the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that the Veteran underwent an appendectomy in November 1955.  Following the operation, the Veteran continued to have acute illness with high fever and developed pleural effusion on the right which was successfully treated.  The Veteran's spleen and liver were not palpable.  He had general lymphadenopathy.  It was noted that liver function studies showed moderate abnormality which had been corrected.  A post-operative note also dated in November 1955 revealed that the diagnosis was changed by reason of error to mononucleosis, infectious.  Although the Veteran has asserted that the  appendectomy he underwent in service actually involved a liver condition (see September 2007 statement),  these records clearly reflect no findings of  any liver disease or disability. 

Post service, a May 2009 VA treatment record indicates that a CT scan of the Veteran's abdomen revealed a fatty liver.  No assessment of liver disease or disability was made. 

In this case, the Board finds that the claim on appeal must be denied because there is no competent evidence of a current diagnosis of liver disability related to disease or injury in service upon which to predicate an award of service connection. As indicated, the Veteran has a fatty liver.  However, despite this finding, competent evidence does not even suggest that the Veteran has any underlying liver disease or disability; indeed, the March 2009 CT scan did not culminate in any such finding or diagnosis, and there is otherwise no medical evidence of any such disease or disability.  The Board emphasizes, finding of a fatty liver, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of fatty liver can be attributed, there is no liver disease or disability for which service connection may be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

Congress  has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, persuasive evidence does not establish, fundamentally, the current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. at 225.  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)(and Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Significantly, despite being given opportunities to present information and evidence pertinent to the claim, neither the Veteran nor his representative has presented or identified any competent medical evidence or opinion that, in fact, supports the claim.  Furthermore, on this record, the Board finds that VA is not required to obtain any medical examination and/or opinion as to whether the Veteran has any current liver disability that is medically related to the Veteran's service.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).    

Here, the Veteran has asserted that he received treatment for a liver condition during service, and service treatment records document that abnormal liver function findings had been corrected.  However, instead of supporting the claim, such evidence tends to weigh against a finding of chronic in service liver problems, and there is lay or medical suggestion of any persistent or recurrent symptoms of an actual liver disability since service.  Significantly, moreover, as indicated, while post-service CT scan revealed a fatty liver, notably, the post-service medical evidence is absolutely silent as regards a  diagnosis of any actual liver disease or disability.  

As, on these facts, the current record does not reflect even a prima facie claim for service connection for claimed liver disability, VA has no obligation to arrange for the Veteran to undergo VA examination or to otherwise obtain a medical opinion in connection with this claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish that the Veteran has current liver disease or disability on the basis of lay assertions, alone, such attempt must fail.  Matters of diagnosis-and, if shown-of the etiology of disabilities not capable of lay observation-such as pertaining to a disease or disability involving an internal organ, such as the liver, here at issue- are matters within the province of trained professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate medical training and expertise, neither the Veteran nor his representative is competent to render a probative (persuasive) opinion on any such medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for a liver disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App, 49,  53-56 (1990). 


ORDER

Service connection for a liver disability is denied.



REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for a skin disability is warranted.

The Veteran claims that he currently has a skin disability that is related to in-service exposure to ionizing radiation.  Specifically, he claims that he was exposed to radiation during service at Yucca Flats, Nevada, Atomic Proving Grounds.  

Current medical treatment reports include an October 2005 VA dermatology consultation in which the Veteran reported a 20 year history of hyperpigmentation secondary to radiation exposure.  Physical examination revealed diffuse hyperpigmentation on forehead, eyelids and temples, bilaterally.  The assessment was post-inflammatory hyperpigmentation.  The examiner opined that it was "not clear if pigmentation related to ionizing radiation."  

Service connection for disability claimed as due to radiation exposure can be established in one of three ways: (1) by demonstrating that the condition at issue is one of the types of cancer that are presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by demonstrating direct service connection under 38 C.F.R. § 3.303(d), a task that "includes the difficult burden of tracing causation to a condition or event during service," Combee v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by demonstrating direct service connection under 38 C.F.R. § 3.303(d), with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2011), if the condition at issue is one of the "radiogenic diseases" listed by the Secretary of VA in § 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997). 

In this case, an April 1985 statement was received from the Department of the Navy confirming the Veteran's participation in Shot HOOD, Operation PLUMBBOB in 1957, noting that the reconstructed radiation dose was zero rem, gamma, and less than 0.0001 rem neutron.  This evidence confirms the Veteran's exposure to radiation while on active duty in the military.  However, the Veteran's claimed skin disability is not listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309 as presumptively associated with radiation exposure.  Similarly, a skin disability (aside from skin cancer) is not listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b); therefore, none of the procedural advantages prescribed in 38 C.F.R. § 3.311 are available to this Veteran.  

Nonetheless, given the Veteran's current skin disability, his in-service radiation exposure (an injury), the Veteran's assertions as to the existence of a nexus between the two, and the vague opinion offered by October 2005 VA dermatologist, the Board finds that further VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale-is needed to resolve the claim for service connection remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Hence, the RO should arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should undertake all appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The RO should also obtain any outstanding VA medical records.  The claims file includes VA outpatient treatment records from the Pittsburgh VA Medical Center (VAMC) dated through April 2009; however, more recent records from this facility may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remaining on appeal.   The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:
 
1.  The RO should also obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA dermatology examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify all of the Veteran's current skin disability/ies, to include post-inflammatory hyperpigmentation.  Then, with respect to each such diagnosed skin disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to particularly include exposure to ionizing radiation therein. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

 5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for skin disability, to include as due to ionizing radiation exposure, in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 





(West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket,



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


